Civilian pay; overtime pay. — This case came before the court on defendant’s motion filed July 11, 1973 for reconsideration or for alteration of the court’s judgment dated May 11,1973 and reported at 201 Ct. Cl. 660. Upon consideration of the motion, together with the opposition thereto, without oral argument, on September 28, 1973 the court denied the motion. The court emphasizes that this case turns on the wording and contest of the particular Veterans Administration regulation which was in effect during the period involved. Both Trial Judge Wood’s opinion and the court’s per rnrirnn addition make that clear. The court was not construing “regular overtime work” or “irregular or occasional overtime work” as those terms may appear in other regulations or legislation, or in other contexts.
Judges Skelton and Bennett would allow defendant’s motion for reconsideration or for alteration of judgment.